        Case 1:21-cv-00057-SHS Document 40 Filed 07/08/21 Page 1 of 12




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 PEOPLE OF THE STATE OF NEW YORK, by LETITIA          )           Case No. 1:21-Civ.-00057
 JAMES, Attorney General of the State of New York,    )
                                                      )
 PEOPLE OF THE STATE OF CALIFORNIA, by ROB            )
 BONTA, Attorney General of the State of California,  )
                                                      )
 PEOPLE OF THE STATE OF COLORADO, by PHILIP J. )
 WEISER, Attorney General of the State of Colorado,   )           STIPULATION OF
                                                      )           VOLUNTARY
 THE DISTRICT OF COLUMBIA, by KARL A. RACINE, )                   DISMISSAL WITHOUT
 Attorney General of the District of Columbia,        )           PREJUDICE
                                                      )
 COMMONWEALTH OF MASSACHUSETTS, by                    )
 MAURA HEALEY, Attorney General of Massachusetts,     )
                                                      )
 THE STATE OF MINNESOTA, by KEITH ELLISON,            )
 Attorney General of the State of Minnesota,          )
                                                      )
 THE STATE OF NEW JERSEY, by GURBIR S.                )
 GREWAL, Attorney General of the State of New Jersey, )
                                                      )
 THE STATE OF NORTH CAROLINA ex rel. JOSHUA H. )
 STEIN, Attorney General of North Carolina,           )
                                                      )
                               Plaintiffs,            )
                                                      )
                – against –                           )
                                                      )
 THE OFFICE OF THE COMPTROLLER OF THE                 )
 CURRENCY and MICHAEL J. HSU, in his official         )
 capacity as Acting Comptroller of the Currency,      )
                                                      )
                               Defendants.            )
                                                      )

       WHEREAS Plaintiffs the People of the State of New York, by their attorney, Letitia

James, Attorney General of the State of New York, the People of the State of California, by their
           Case 1:21-cv-00057-SHS Document 40 Filed 07/08/21 Page 2 of 12




attorney, Rob Bonta, Attorney General of the State of California, 1 the People of the State of

Colorado, by Philip J. Weiser, Attorney General of Colorado, the District of Columbia, by Karl

A. Racine, Attorney General of the District of Columbia, the Commonwealth of Massachusetts,

by Maura Healey, Attorney General of the State of Massachusetts, the State of Minnesota, by

and through its Attorney General Keith Ellison, the State of New Jersey, by and through its

Attorney General Gurbir S. Grewal, the State of North Carolina through Joshua H. Stein,

Attorney General of North Carolina (collectively, “Plaintiffs”), commenced this action on

January 5, 2021 against defendants the Office of the Comptroller of the Currency and Michael J.

Hsu, in his official capacity as Acting Comptroller of the Currency (“Defendants”); 2

       WHEREAS Plaintiffs commenced this action under the Administrative Procedure Act to

set aside a rule issued by Defendants entitled National Banks and Federal Savings Associations

as Lenders, 85 Fed. Reg. 68,742 (Oct. 30, 2020) (the “True Lender Rule”);

       WHEREAS on May 11, 2021, the U.S. Senate enacted a resolution pursuant to the

Congressional Review Act, 5 U.S.C. §§ 801-808, disapproving of the True Lender Rule (the

“True Lender Disapproval Resolution”);

       WHEREAS on June 24, 2021 the U.S. House of Representatives enacted the True Lender

Disapproval Resolution;




       1
         Pursuant to Federal Rule of Civil Procedure 25(d), current Attorney General of the State
of California Rob Bonta is automatically substituted as a party in any action brought by or
against his predecessor.
       2
         Pursuant to Federal Rule of Civil Procedure 25(d), current Acting Comptroller of the
Currency Michael J. Hsu is automatically substituted as a party in any action brought by or
against his predecessor.


                                                 2
         Case 1:21-cv-00057-SHS Document 40 Filed 07/08/21 Page 3 of 12




       WHEREAS on July 1, 2021 President Biden signed the True Lender Disapproval

Resolution;

       WHEREAS the True Lender Disapproval Resolution has rendered the True Lender Rule

“of no force or effect” and the True Lender Rule “shall be treated as though such rule had never

taken effect,” 5 U.S.C. § 801(f);

       WHEREAS the True Lender Rule “may not be reissued in substantially the same form,

and a new rule that is substantially the same as such a rule may not be issued, unless the reissued

or new rule is specifically authorized by a law enacted after the date of the joint resolution

disapproving the original rule,” 5 U.S.C. § 801(b)(2); and

       WHEREAS the True Lender Disapproval Resolution renders this action moot.

       IT IS THEREFORE STIPULATED AND AGREED by Plaintiffs and Defendants,

through their undersigned counsel, as follows:

       1.      This action is voluntarily dismissed pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(ii).




                                                  3
          Case 1:21-cv-00057-SHS Document 40 Filed 07/08/21 Page 4 of 12




       2.     Pursuant to Federal Rule of Civil Procedure 41(a)(1)(B), this dismissal is without

prejudice.

 Dated:        July 8, 2021

 AUDREY STRAUSS                                    LETITIA JAMES
 United States Attorney                            Attorney General of the State of New York



 By:                                               By: /s/ Jane M. Azia
 Christopher Connolly                              Jane M. Azia, Bureau Chief
 Assistant United States Attorney                  Office of the New York Attorney General
 86 Chambers Street, 3rd Floor                     Bureau of Consumer Frauds and Protection
 New York, New York 10007                          28 Liberty Street, 20th Floor
 Telephone: (212) 637-2761                         New York, New York 10005
 Facsimile: (212) 637-2786                         Telephone: (212) 416-8727
 Email: christopher.connolly@usdoj.gov             Facsimile: (212) 416-6003
                                                   Email: jane.azia@ag.ny.gov
 Attorneys for Defendants the Office of the
 Comptroller of the Currency and Michael J.        Attorneys for Plaintiff the People of the
 Hsu, In His Official Capacity As Acting           State of New York
 Comptroller of the Currency




                                               4
Case 1:21-cv-00057-SHS Document 40 Filed 07/08/21 Page 5 of 12
          Case 1:21-cv-00057-SHS Document 40 Filed 07/08/21 Page 6 of 12




       2.      Pursuant to Federal Rule of Civil Procedure 41(a)(1)(B), this dismissal is without

prejudice.

 Dated:          July , 2021

 AUDREY STRAUSS                                     LETITIA JAMES
 United States Attorney                             Attorney General of the State of New York



 By:                                                By: /s/ Jane M. Azia
 Christopher Connolly                               Jane M. Azia, Bureau Chief
 Assistant United States Attorney                   Office of the New York Attorney General
 86 Chambers Street, 3rd Floor                      Bureau of Consumer Frauds and Protection
 New York, New York 10007                           28 Liberty Street, 20th Floor
 Telephone: (212) 637-2761                          New York, New York 10005
 Facsimile: (212) 637-2786                          Telephone: (212) 416-8727
 Email: christopher.connolly@usdoj.gov              Facsimile: (212) 416-6003
                                                    Email: jane.azia@ag.ny.gov
 Attorneys for Defendants the Office of the
 Comptroller of the Currency and Michael J.         Attorneys for Plaintiff the People of the
 Hsu, In His Official Capacity As Acting            State of New York
 Comptroller of the Currency

 ROB BONTA                                          PHILLIP J. WEISER
 Attorney General of California                     Attorney General of the State of Colorado



 By: ________________________                       By:
 Nicklas A. Akers, Senior Assistant Attorney        Nikolai Frant, First Assistant Attorney
 General                                            General
 Christopher Lapinig, Deputy Attorney               Colorado Office of the Attorney General
 General                                            1300 Broadway, 7th Floor
 Office of Attorney General                         Denver, Colorado 80203
 Consumer Protection Section                        Telephone: (720) 508-6000
 300 S. Spring St. #1700                            Email: Nikolai.Frant@coag.gov
 Los Angeles, California 90013
 Telephone: (213) 269-6697                          Attorneys for Plaintiff the State of Colorado
 Email: christopher.lapinig@doj.ca.gov

 Attorneys for Plaintiff the People of the
 State of California




                                                4
           Case 1:21-cv-00057-SHS Document 40 Filed 07/08/21 Page 7 of 12



          2.   Pursuant to Federal Rule of Civil Procedure 41(a)(l)(B), this dismissal is without

prejudice.

 Dated:         July ,202l

 AUDREY STRAUSS                                     LETITIA JAMES
 United States Attorney                             Attorney General of the State of New York



 By:                                                By: /s/JaneM.Azia
 Christopher Connolly                               Jane M. Azia, Bureau Chief
 Assistant United States Attorney                   Office of the New York Attorney General
 86 Chambers Street, 3rd Floor                      Bureau of Consumer Frauds and Protection
 New York, New York 10007                           28 Liberty Street, 20th Floor
 Telephone: (212) 637-2761                          New York, New York 10005
 Facsimile: (212) 637-2786                          Telephone: (212) 416-8727
 Email: christopher.connollyusdoj.gov               Facsimile: (212) 416-6003
                                                    Email: jane.azia@ag.ny.gov
Attorneys for Defindants the Office of the
Comptroller of the Currency and Michael J.          Attorneys for Plaintiff the People of the
Hsu, In His Official Capacity As Acting             State ofNew York
Comptroller oft/ic Currency

 ROB BONTA                                          PHILLIP J. WEISER
 Attorney General of California                     Attorney General of the State of Colorado



By:                                                 By:
Nicklas A. Akers, Senior Assistant Attorney         Nikolai Frant, First Assistant Attorney
General                                             General
Christopher Lapi fig, Deputy Attorney               Colorado Office of the Attorney General
General                                             1300 Broadway, 7th Floor
Office of Attorney General                          Denver, Colorado 80203
Consumer Protection Section                         Telephone: (720) 508-6000
300 S. Spring St. #1700                             Email: Niko1ai.Frantcoag.gov
Los Angeles, California 90013
Telephone: (213) 269-6697                           Attorneys for Plaintiff the State of Colorado
Email: chrstopher.lapinig(udoj.ca.gov

Attorneys for Plaintiff the People of the
State of California




                                                4
Case 1:21-cv-00057-SHS Document 40 Filed 07/08/21 Page 8 of 12
        Case 1:21-cv-00057-SHS Document 40 Filed 07/08/21 Page 9 of 12




KARL A. RACINE                                      MAURA HEALEY
Attorney General of the District of Columbia        Attorney General of the
                                                    Commonwealth of Massachusetts


By:                                                                                .ttomey
David Brunfeld, Assistant Attorney General
& Charles F. C. Ruff Fellow                         Office of Attorney General Maura Healey
District of Columbia Office of the Attorney         Consumer Protection Division
General                                             One Ashburton Place
Public Advocacy Division                            Boston, Massachusetts 02108
400 6th Street N.W., 10th Floor                     Telephone: (617) 727-2200
Washington, D.C. 20001                              Email: brendan.iarboe@mass.gov
Telephone: (202) 724-5079
Email: David.brunfeld@dc.gov                        Attorneys for Plaintiff the
                                                    Commonwealth ofMassachusetts
Attorneys for Plaintiff the District of
Columbia

KEITH ELLISON                                       GURBIR S. GREWAL
Attorney General of Minnesota                       Attorney General of New Jersey

By:
Adam Welle, Assistant Attorney General
Minnesota Attorney General’s Office                 By:
Bremer Tower, Suite 1200                            Mayur P. Saxena, Assistant Attorney General
445 Minnesota Street                                Tim Sheehan, Deputy Attorney General
St. Paul, Minnesota 55101                           124 Halsey Street, 5th Floor
Telephone: (651) 757-1425                           Newark, New Jersey 07101
Email: adam.welle@ag.state.mn.us                    P.O. Box 45029-5029
                                                    Telephone: (973) 648-3283
Attorneys for Plaintiff the State ofMinnesota       Fax: (973) 648-4887
                                                    Email: Mavur.Saxena@law.nioag.gov

                                                    Attorneys for Plaintiff the State ofNew Jersey




                                                5
       Case 1:21-cv-00057-SHS Document 40 Filed 07/08/21 Page 10 of 12




KARL A. RACINE                                       MAURA HEALEY
Attorney General of the District of Columbia         Attorney General of the
                                                     Commonwealth of Massachusetts

                                                     By:
By:                                                  Brendan T. Jarboe, Assistant Attorney
David Brunfeld, Assistant Attorney General           General
& Charles F. C. Ruff Fellow                          Office of Attorney General Maura Healey
District of Columbia Office of the Attorney          Consumer Protection Division
General                                              One Ashburton Place
Public Advocacy Division                             Boston, Massachusetts 02108
400 6th Street N.W., 10th Floor                      Telephone: (617) 727-2200
Washington, D.C. 20001                               Email: brendan.jarboe@mass.gov
Telephone: (202) 724-5079
Email: David.brunfeld@dc.gov                         Attorneys for Plaintiff the
                                                     Commonwealth of Massachusetts
Attorneys for Plaintiff the District of
Columbia

KEITH ELLISON                                        GURBIR S. GREWAL
Attorney General of Minnesota                        Attorney General of New Jersey



By:
                                                     By:
Adam Welle, Assistant Attorney General
                                                     Mayur P. Saxena, Assistant Attorney General
Minnesota Attorney General’s Office
                                                     Tim Sheehan, Deputy Attorney General
Bremer Tower, Suite 1200
                                                     124 Halsey Street, 5th Floor
445 Minnesota Street
                                                     Newark, New Jersey 07101
St. Paul, Minnesota 55101
                                                     P.O. Box 45029-5029
Telephone: (651) 757-1425
                                                     Telephone: (973) 648-3283
Email: adam.welle@ag.state.mn.us
                                                     Fax: (973) 648-4887
                                                     Email: Mayur.Saxena@law.njoag.gov
Attorneys for Plaintiff the State of Minnesota
                                                     Attorneys for Plaintiff the State of New Jersey




                                                 5
       Case 1:21-cv-00057-SHS Document 40 Filed 07/08/21 Page 11 of 12




KARL A. RACINE                                   MAURA HEALEY
Attorney General of the District of Columbia     Attorney General of the
                                                 Commonwealth of Massachusetts

                                                 By:
By:                                              Brendan T. Jarboe, Assistant Attorney
David Brunfeld, Assistant Attorney General       General
& Charles F. C. Ruff Fellow                      Office of Attorney General Maura Healey
District of Columbia Office of the Attorney      Consumer Protection Division
General                                          One Ashburton Place
Public Advocacy Division                         Boston, Massachusetts 02108
400 6th Street N.W., 10th Floor                  Telephone: (617) 727-2200
Washington, D.C. 20001                           Email: brendan.jarboe@mass.gov
Telephone: (202) 724-5079
Email: David.brunfeld@dc.gov                     Attorneys for Plaintiff the
                                                 Commonwealth of Massachusetts
Attorneys for Plaintiff the District of
Columbia

KEITH ELLISON                                    GURBIR S. GREWAL
Attorney General of Minnesota                    Attorney General of New Jersey

By:
Adam Welle, Assistant Attorney General
Minnesota Attorney General’s Office
Bremer Tower, Suite 1200
445 Minnesota Street                             By:
St. Paul, Minnesota 55101                        Mayur P. Saxena, Assistant Attorney General
Telephone: (651) 757-1425                        Tim Sheehan, Deputy Attorney General
Email: adam.welle@ag.state.mn.us                 124 Halsey Street, 5th Floor
                                                 Newark, New Jersey 07101
Attorneys for Plaintiff the State of Minnesota   P.O. Box 45029-5029
                                                 Telephone: (973) 648-3283
                                                 Fax: (973) 648-4887
                                                 Email: Tim.Sheehan@law.njoag.gov

                                                 Attorneys for Plaintiff the State of New Jersey
Case 1:21-cv-00057-SHS Document 40 Filed 07/08/21 Page 12 of 12
